Citation Nr: 1620621	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  15-04 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for type II diabetes mellitus, to include as being secondary to exposure to chemical dioxins, and, if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Jeremy S. Montgomery, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant was on active duty in the US Air Force from June 1972 to June 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), located in Philadelphia, Pennsylvania. 

Although the RO has considered the claim on a de novo basis, the Board must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The Board must address the question of new and material evidence in the first instance because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Hickson v. West, 11 Vet. App. 374, 377 (1998).  As such, the issue on the front page of this action has been changed to reflect case law in that the Board must first make a determination as to whether new and material evidence has been received, and if so, whether service connection may be granted.

Following the perfection of his appeal, the appellant proffered testimony before the Board via a videoconference hearing in June 2015.  A transcript of the hearing was prepared and has been included in the claims folder for review.  

Upon further review of the appellant's claim, it is the conclusion of the Board that the claim must be remanded to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional clarifying information and evidence.  The appellant will be notified by the AOJ of any action deemed necessary of him. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACTS

1.  In an April 2006 rating action, the agency of original jurisdiction denied service connection for type II diabetes mellitus secondary to exposure to chemical dioxins.  The RO notified the appellant of that action but he did not appeal that determination.  As such, that determination became final.

2.  The evidence received since the April 2006 rating action is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of sustaining the appellant's claim for entitlement to service connection for type II diabetes mellitus, to include as being secondary to exposure to chemical dioxins.  


CONCLUSIONS OF LAW

1.  The April 2006 decision that denied the appellant's claim for entitlement to service connection for type II diabetes mellitus is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received, and the claim for entitlement to service connection for type II diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, requires VA to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  In this case, the Board is reopening the claim of entitlement to service connection for diabetes mellitus. No further notice or assistance is needed to aid the appellant in substantiating this aspect of his claim.

B.  New and Material Evidence

As further detailed below, the appellant's claim for entitlement to service connection for type II diabetes mellitus was denied in April 2006.  He was notified of the decision, but did not submit a notice of disagreement or new and material evidence within one year of that notice.  The decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2015).  As a result, the decision is final and service connection for this disorder may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

For claims to reopen, evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

C.  Analysis

In 2005, the appellant submitted a claim for service connection for type II diabetes mellitus.  In making his claim, the appellant averred that he had he had been exposed to chemical dioxins while serving in Taiwan or, alternatively, that he had been exposed when a plane he was on, landed in Vietnam.  He further maintained that as a result of that exposure, he developed type II diabetes mellitus.  Upon review of the claim, the RO denied this claim based on the fact that the appellant had submitted no military evidence showing that he ever been exposed to chemical dioxins or that he was stationed at a location where he could have been exposed to Agent Orange, such as South Vietnam.  Since there was no showing of exposure to chemical dioxins, service connection could not be granted via the presumptions found at 38 C.F.R. §§ 3.307 and 3.309.  The appellant was notified of this decision and of his appeal rights.  He did not submit a notice of disagreement and no relevant evidence was received within one year of that notice.  Hence, the April 2006 rating action became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2015).

The appellant subsequently submitted a request to reopen the claim.  To support his claim, the appellant proffered testimony before the Board.  In that testimony, the appellant stated that while stationed at "Base CCK" in Taiwan he worked on C130 airplanes.  As a part of that work, he, along with his crew, were responsible for taking apart the insides of the plane and providing maintenance.  He further states that the insides of the plane were coated with "dry" chemical dioxin as the planes were used for transporting the dry ingredients from CONUS to locations in Vietnam where it was prepared for liquid form.  As a result of the exposure to the dry ingredients of chemical dioxins, the appellant claimed that he now suffers from diabetes mellitus. 

This information provided via the appellant's testimony is clearly new and relates to a previously unestablished fact necessary to substantiate the claim, i.e., the appellant's possible exposure to chemical dioxins (similar to individuals who were exposed to Agent Orange on contaminated C-123 aircraft (see Institute of Medicine Report - Post-Vietnam Dioxin Exposure in Agent Orange Contaminated C-123, Jan. 9, 2015)).  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the issue of entitlement to service connection for type II diabetes mellitus is reopened.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for type II diabetes mellitus; to this extent only, the appeal is granted.


REMAND

The appellant has come before the VA asking that service connection be granted for type II diabetes mellitus which he believes was the result of his service in Taiwan.  This former US Air Force airman claims that while he was stationed at Base CCK (Ching Chuan Kang Air Base) in Taiwan, he, along with others in his unit, performed maintenance on all of the C130 aircraft that were in the Southeast Asian theatre during the Vietnam Conflict.  He has claimed that when performing certain stages of maintenance, it was required to remove the insides of the C130s.  It was this removal that the appellant has claimed produced the exposure.  

More specifically, he has testified that the C130s were used to transport the dry ingredients found in the chemical dioxins (Agent Orange) used in Vietnam.  The dry ingredients were held in large bags which were not secured and there was leakage of the dry ingredients into the C130s.  It was this bag leakage of dry chemicals that the appellant has claimed he was exposed to during the maintenance of the planes.  And, it is this exposure that the appellant believes resulted in the development of his current type II diabetes mellitus.  

A review of the appellant's claims file does not show that the appellant's contentions have been investigated through the Department of Defense.  More specifically, the AOJ has not gone to the DoD to obtain information that would corroborate the appellant's assertions concerning his possible exposure.  While DoD has indicated that the appellant was not exposed to chemical dioxins, the Department of Defense has not re-examined the appellant's assertions in light of the publication of the Institute of Medicine Report - Post-Vietnam Dioxin Exposure in Agent Orange Contaminated C-123, Jan. 9, 2015, or the Secretary of the VA conceding chemical dioxin exposure to aircrews who served on C-123s between 1969 and 1986.  More specifically, this "secondary" exposure has become relevant since the Secretary has issued an opinion that has found that those veterans who were air crewmen on C123 and were stationed at certain locales in the Pacific Ocean during the Vietnam War have been found to have been "exposed" to chemical dioxins due to their work on the C123.  The Board finds that the appellant's assertions are not much different than the exposure scenario recently approved by the Secretary.  

However, in this case, it still remains to be seen whether, as claimed by the appellant, any of the planes that were serviced at Base CCK were used to transport the dry chemicals used in chemical dioxins.  The AOJ has also not discovered whether any of these planes were ever tested for chemical dioxins and if the Department of Defense knew of dry chemical leakage.  Because this information has not been discovered, it is the Board's belief that the claim should be returned so additional information concerning the appellant's possible exposure can be investigated. 

Also, the appellant's second argument concerning exposure has involved his transportation from Taiwan to the Republic of the Philippines via South Vietnam.  The appellant has asserted that as a result of an injury to his knee, he was airlifted from Taiwan.  He contends that the airplane landed at Tan Son Nhut Air Base outside of Saigon and proceeded to Clark Air Force Base in the Republic of the Philippines.  He has alternately suggested that if he did not have exposure to chemical dioxins as a result of his maintenance of C130 airplanes, he experienced exposure when the air evacuation plane landed outside of Saigon.  As such, he believes that the purported chemical dioxin exposure lead to the development of his current type II diabetes mellitus.  

Like the first contention with respect to exposure, this fact pattern has also not been researched.  That is, inquiries have not been made of the Department of Defense as to whether the appellant's medevac flight flew from Taiwan to Vietnam to the Philippines.  Because this goes to whether the appellant may have been exposed to chemical dioxins, the Board will also request that further development on this contention also be accomplished.  

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the agency of original jurisdiction of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the agency of original jurisdiction should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is REMANDED for the following actions:

1. The AOJ shall contact the Department of Defense and request that additional information be provided concerning the duties and capabilities of the C130.  More specifically, the Department should be asked whether C130s were used during the Vietnam Conflict to transport the dry ingredients of chemical dioxins from CONUS (or any other US military base) to Vietnam.  The Department should be further asked whether it was possible that the dry ingredients may have spilled during transportation and that the ingredients would have been present in the interior of the aircraft when maintenance was being conducted on those aircrafts.  The Department should be asked whether any testing was accomplished on the insides of the aircraft and more specifically, whether it was determined that the insides of the aircraft contained the residuals of chemical dioxins.  The AOJ should also ask whether a determination can be made as to whether any of the aircraft that may have been used to transport any dry ingredients used in the making of chemical dioxins would have undergone any type of maintenance at Base CCK in Taiwan.  In making these determinations, the Department should be notified of the Institute of Medicine Report - Post-Vietnam Dioxin Exposure in Agent Orange Contaminated C-123, Jan. 9, 2015, and the Secretary of the VA conceding chemical dioxin exposure to members of aircrews who served on C-123s between 1969 and 1986.  All information obtained should be included in the claims folder for review.

2.  The AOJ shall review the appellant's claims file and make a determination as to when the appellant was transferred from Taiwan to Clark Air Force Base in the Philippines.  Using this information, the AOJ shall then contact the appropriate defense agency and discover whether there are any flight plans available for any of the aircraft used for transportation from Taiwan to Clark Air Force Base.  The defense agency should be further asked whether the flight records show that the planes flew through and landed in Vietnam.  The AOJ should ask the appropriate service department whether it can be determined whether the appellant may have been exposed to chemical dioxins while being treated at the Clark AFB Hospital.  All information obtained should be included in the claims folder for review.  

3.  If requests for any records are not successful, the agency of original jurisdiction should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim. 38 C.F.R. § 3.159 (2015).

4.  After items 1 and 2 of this Remand have been completed to the extent possible, the agency of original jurisdiction shall review all of the information and make a formal determination concerning the appellant's possible exposure. The appellant shall be informed that such a review is occurring and that he may provide any additional information, including pictures, that would confirm the appellant's previous assertions that he was exposed to chemical dioxins.  If any additional information or documents are forthcoming from the appellant, those documents will be added to the claims file for review.  The agency of original jurisdiction shall then make a formal finding concerning the appellant's possible exposure, and the appellant will be notified of that determination.

5.  Following completion of the foregoing, the agency of original jurisdiction must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2015) and Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the agency of original jurisdiction should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's accredited representative should be provided a Supplemental Statement of the Case.  The Supplemental Statement of the Case must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


